INZER, Justice.
This is an appeal by Mrs. Fannie H. Rogers, plaintiff below, from a judgment of the Circuit Court of the First Judicial District of Hinds County in favor of defendant William G. Gilchrist, Jr., administrator of the Estate of Charles C. Klein-schmidt, Jr., based upon a jury verdict in favor of the defendant. We affirm.
Will Cannon Rogers and Charles C. Kleinschmidt, Jr. were both killed as a result of an automobile collision which occurred in the intersection of Amite and North West Streets in the City of Jackson at about 12:25 A.M. on November 5, 1967. Rogers was a passenger in an automobile driven by Mrs. Janice Van Ledbetter proceeding east on Amite Street, and Klein-schmidt was driving north on North West Street. The two automobiles collided near the center of the intersection with the front of the Ledbetter automobile striking the left side of the Kleinschmidt automobile near the driver’s seat.
We do not think that it would serve any useful purpose to detail the evidence in this case. It is sufficient to say that after a careful review of the same, we are of the opinion that it was a question for the jury as to whether Kleinschmidt was guilty of any negligence that caused or contributed to the accident that resulted in the death of Rogers. The jury resolved this issue in favor of appellee and we cannot say that its verdict was against the overwhelming weight of the evidence. We have carefully considered the errors assigned and find no reversible error. When the instructions to the jury are read together, the jury was correctly instructed as to the law and we do not think the jury was misled by any alleged errors therein.
There being no reversible error in this record, this case should be and it is affirmed.
Affirmed.
ETHRIDGE, C. J., and JONES, BRADY and ROBERTSON, JJ., concur.